The judgment of the Supreme Court was entered November 26th 1880,
Per Curiam.
It may be conceded that opening the judgment to let the defendant into a defence did not destroy the lien; that it continued for the same period of time as if it had not been opened. Here the appellant seeks to continue it longer. That cannot be. The Act of 26th March 1827, inter alia, declares no judgment shall continue a lien on such real estate for .a longer period than five years from the day on which such judgment- maybe entered or revived, unless revived” or scire facias issued within that period, and “ no order or rule of court or any other process or proceeding thereof shall have the effect of obviating the necessity of the revival, in the manner herein prescribed, of any judgment whatever.”
In the present ease no scire facias issued within the five years. The order of court did not prevent the issuing thereof nor of an alias whereby the lien might have been continued: Eldred v. Hazlett’s Adm’r, 2 Wright 16. The' order of court did not profess to extend the lien, and would have been powerless had it so attempted. It cannot be contended, with any show of reason, that after a judgment is reversed it has. any vitality to support a continuing lien. When it ceases to be a judgment it ceases to be a lien.
Decree affirmed and appeal dismissed at the costs of the appellants.